Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 07/26/2022. Thus, claims 1-20 are currently pending in the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation recites “the reflector having a sensor housing receiving the temperature sensor” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that how a sensor housing sensor housing receive the temperature sensor?
Claim 1 recites the limitation " a lens connected to the housing over the circuit board and the reflector" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Because it is unclear which housing it refers to. Maybe the sensor housing?
Claims 2-10 are depending on claim 1, and are rejected the same reason under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Note: for compact prosecution purposes, the examiner interprets the claims above as best understood in the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S Publication No. 20180058676 A1) in view of Saito (U.S Patent No. 10227036), and further in view of Kim (U.S Publication No. 20200056756 A1).
Regarding claim 1, Huang discloses a lighting fixture comprising: 
a fixture housing (1a, fig. 3);
a circuit board (21, fig. 3) positioned in the fixture housing (when assemble, 21 is inside 1a, as shown in fig. 5), the circuit board connected to a driver circuit (231, fig. 3);
a plurality of light emitters (22, fig. 3) disposed on the circuit board as shown in fig. 3), the light emitters operatively connected to the driver circuit to produce a light output (as shown in fig. 3); and
a reflector (12, fig.3) extending between the circuit board and the fixture housing (as shown in fig. 5), the reflector having a housing (the concave part of the reflector, as shown in fig. 5); and
a lens (13, fig.3) connected to the housing over the circuit board and the reflector (as shown in fig.5).
Huang does not explicitly disclose a temperature sensor disposed on the circuit board, the temperature sensor configured to measure a temperature of the circuit board and output a signal; wherein the driver circuit is configured to reduce the light output in response to the signal from the temperature sensor.
Saito, on the other hand, discloses a lamp device comprising a temperature sensor (15a, fig. 1) disposed on 4 circuit board (15, fig. 1), the temperature sensor configured to measure a temperature of the circuit board and output a signal; and wherein the driver circuit is configured to reduce the light output in response to the signal from the temperature sensor (see col. 5, lines 7-13).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to modify the lighting device as taught by Huang with the lighting device as taught by Saito to have a temperature sensor mounted on the circuit board and within the housing of the reflector as defined by the concave surface of the reflector and sending sensing signal to the connected driver for controlling the light source because Saito provides the motivation it may be possible to obtain detection results of the temperature sensor, which have a high correlation with the temperature of the light source (see col. 2, lines 15- 17 by Saito), and it may be necessary to accurately detect the temperature of the light source, thereby protecting the light source can be achieved (col. 1, lines 58-65 by Saito).
Huang does not disclose the reflector having a sensor housing receiving the temperature sensor.
Kim, on the other hand, discloses an LED lamp may include a reflector 160 disposed at the inside of the housing 110 and configured to receive lighting light emitted from the LED unit 120 and reflect the emitted lighting light to the lens 130; wherein the reflector 160 comprises: a reflective plate 161 inserted into the internal space part of the housing 110 and configured to receive the lighting light emitted from the LED unit 120; a frame part 62 formed protrudingly radially from a front end portion of the reflective plate 161 and connected to a front end portion of the housing 110; and a through-hole 163 formed at a vertical portion of the frame part 162 and configured to allow the sensor unit 150 to be inserted thereinto; and the sensor unit 150 serves to sense the internal temperature of the housing 110, and can be inserted into the through-hole 163 formed on the frame part 162 of the reflector 160. The sensor unit 150 can be implemented as any one sensor selected from various known temperature detecting sensors (see fig. 2, paragraph [0040]-[0041], and [0048]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the reflector as taught by Huang in view of Saito with the reflector as taught by Kim having a sensor unit serves to sense the internal temperature of the housing, and can be inserted into the through-hole formed on the frame part of the reflector (see paragraph [0048] by Kim).
The modification allows the sensor unit can be implemented as any one sensor selected from various known temperature detecting sensors (see paragraph [0048] by Kim).
Regarding claim 2, Huang in view of Saito and Kim discloses the lighting fixture of claim 1, wherein the signal includes a current output (see col. 5, lines 7-13 by Saito, the control received the signal from the sensor and output current signal to the light source for adjusting current, so the output current signal is the indirect signal of the signal from the sensor).
Regarding claim 6, Huang in view of Saito and Kim discloses the lighting fixture of claim 1, wherein the driver circuit is configured to reduce the light output when the signal passes a threshold value indicating a maximum temperature of the circuit board (see col. 5, lines 47-61 by Saito).
Regarding claim 8, Huang in view of Saito and Kim discloses the lighting fixture of claim 1, wherein the light output is reduced to approximately 50% of a maximum output (see col. 5, fines 7-13 by Saito, the current can be reduced so the light output is reduced correspondingly, which can be reduce to 50% or any desired level).
Regarding claim 9, Huang in view of Saito and Kim discloses the lighting fixture of claim 1, wherein the light output is reduced to 0% of a maximum output  (see col. 4, lines 59-64 by Saito).
Regarding claim 10, Huang in view of Saito and Kim discloses the lighting fixture of claim 1, wherein the reflector is positioned between the temperature sensor and the circuit board (See fig. 5 by Huang). 
Regarding claim 11, Huang discloses a lighting fixture comprising: 
a fixture housing (1a, fig. 3);
a circuit board (21, fig. 3) positioned in the fixture housing (when assemble, 21 is inside 1a, as shown in fig. 5), the circuit board including a driver circuit (231, fig. 3); 
a reflector (12, fig. 3) extending between the circuit board and the fixture housing (as shown in fig. 5, the reflector having a central portion (the concave portion, as shown in fig. 5) and a housing extending from the central portion (the concave part of the reflector, as shown in fig. 5);
a plurality of light emitters (22, fig. 3) disposed on the circuit board (as shown in fig. 3), the light emitters operatively connected to the driver circuit to produce a light output (as shown in fig. 3).
Huang does not explicitly disclose a temperature sensor connected the circuit board and extending into the sensor housing, the temperature sensor configured to measure a temperature of the circuit board and output a signal, wherein the driver circuit is configured to reduce the light output in response to the signal from the temperature sensor.
Saito, on the other hand, discloses a lamp device comprising a temperature sensor (15a, fig. 1) connected circuit board (15, fig. 1), the temperature sensor configured to measure a temperature of the circuit board and output a signal; and wherein the driver circuit is configured to reduce the light output in response to the signal from the temperature sensor (see col. 5, lines 7-13).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to modify the lighting device as taught by Huang with the lighting device as taught by Saito to have a temperature sensor mounted on the circuit board and within the housing of the reflector as defined by the concave surface of the reflector and sending sensing signal to the connected driver for controlling the light source because Saito provides the motivation it may be possible to obtain detection results of the temperature sensor, which have a high correlation with the temperature of the light source (see col. 2, lines 15- 17 by Saito), and it may be necessary to accurately detect the temperature of the light source, thereby protecting the light source can be achieved (col. 1, lines 58-65 by Saito).
Huang does not disclose the reflector having a sensor housing extending from the central portion; and a temperature sensor extended into the sensor housing.
Kim, on the other hand, discloses an LED lamp may include a reflector 160 disposed at the inside of the housing 110 and configured to receive lighting light emitted from the LED unit 120 and reflect the emitted lighting light to the lens 130; wherein the reflector 160 comprises: a reflective plate 161 inserted into the internal space part of the housing 110 and configured to receive the lighting light emitted from the LED unit 120; a frame part 62 formed protrudingly radially from a front end portion of the reflective plate 161 and connected to a front end portion of the housing 110; and a through-hole 163 formed at a vertical portion of the frame part 162 and configured to allow the sensor unit 150 to be inserted thereinto; and the sensor unit 150 serves to sense the internal temperature of the housing 110, and can be inserted into the through-hole 163 formed on the frame part 162 of the reflector 160. The sensor unit 150 can be implemented as any one sensor selected from various known temperature detecting sensors (see fig. 2, paragraph [0040]-[0041], and [0048]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the reflector as taught by Huang in view of Saito with the reflector as taught by Kim having a sensor unit serves to sense the internal temperature of the housing, and can be inserted into the through-hole formed on the frame part of the reflector (see paragraph [0048] by Kim).
Regarding claim 12, Huang in view of Saito and Kim discloses the lighting fixture of claim 11, wherein the signal includes a current output (see col. 5, lines 7-13 by Saito, the control received the signal from the sensor and output current signal to the light source for adjusting current, so the output current signal is the indirect signal of the signal from the sensor).
Regarding claim 14, Huang in view of Saito and Kim discloses the lighting fixture of claim 11, wherein a slot (the surface of the concave of the reflector, as shown in fig. 5 by Saito) is formed in the central portion of the reflector and the temperature sensor extends through the slot into the housing (as shown in fig. 5 by Saito).
Regarding claim 15, Huang in view of Saito and Kim discloses the lighting fixture of claim 11, wherein the driver circuit is configured to reduce the light output when the signal passes a threshold value (see col. 5, lines 47-61 by Saito).
Regarding claim 16, Huang in view of Saito and Kim discloses the lighting fixture of claim 11, wherein the light output is reduced to 0% of a maximum output (see col. 4, lines 59-64 by Saito).
Claims 3-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S Publication No. 20180058676 A1) in view of Saito (U.S Patent No. 10227036) and Kim (U.S Publication No. 20200056756 A1), and further in view of Marley (U.S Publication No. 20130114279 A1).
Regarding claims 3-5 and 13, Huang in view of Saito and Kim discloses all the limitation of the lighting fixture of claims 1 and 11, except for specifying that wherein the temperature sensor includes a solid-state temperature sensor; wherein the temperature sensor includes a bi-metal temperature sensor; and wherein the temperature sensor includes an NTC thermistor.
Marley, on the other hand, discloses a lamp assembly includes temperature sensor which monitors the temperature in and around the lens structure. Sensor 520 may comprise a Resistive Temperature Detector (RTD), Positive Temperature Coefficient Thermistor (PTC), or any other type of temperature sensor known in the art including variable resistors, thermistors, bimetal circuits, bimetal switches, as well as linear and switch mode current regulators (see paragraph [0056]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to modify the temperature sensor as taught by Huang in view of Saito and Kim with the temperature sensor as taught by Marley as any other type of temperature sensor known in the art, and provides the motivation which is well known in the art that various temperature can be used (see paragraph [0056] by Marley).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S Publication No. 20180058676 A1) in view of Saito (U.S Patent No. 10227036) and Kim (U.S Publication No. 20200056756 A1), and further in view of Chan et al. (U.S Publication No. 20180232030 A1).
Regarding claim 7, Huang in view of Saito and Kim discloses all the limitations of the lighting fixture of claim 6, except for specifying that wherein the maximum temperature is below 90 degrees.
However, Chan discloses a system wherein the temperature threshold for a temperature sensing is 45 degree Celsius (see paragraph [0064]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to modify the lighting device of Huang in view of Saito and Kim as modified above, to have a threshold temperature as taught by Chan’s because this can avoid damaging the device in a period of time (see paragraph [0064] by Chan).
Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S Publication No. 20180058676 A1) in view of Saito (U.S Patent No. 10227036)
Regarding claim 17, Huang discloses a fighting fixture comprising:
a fixture housing (1a, fig. 3);
a circuit board (27, fig. 3) positioned in the fixture housing (as shown in fig. 5);
a plurality of light emitters (22, fig.3 ) disposed on a first portion (the center portion, as shown in fig. 3);
a driver circuit (231, fig. 3) disposed on a second portion (the outer portion, as shown in fig. 3) of the circuit board, the driver circuit operatively connected to the light emitters to produce a light output (as shown in fig. 3); and
wherein the first portion of the circuit board is spaced from the second portion of the circuit board (as shown in fig. 3), and wherein the first portion is positioned closer to a center of the circuit board than the second portion (as shown in fig. 3).
Huang does not explicitly disclose a temperature sensor disposed on the first portion of the circuit board, the temperature sensor configured to measure a temperature of the circuit board and output a signal, wherein the driver circuit is configured to reduce the light output in response to the signal from the temperature sensor.
Saito, on the other hand, discloses a lamp device comprising a temperature sensor (15a, fig. 1) disposed on 4 circuit board (15, fig. 1), the temperature sensor configured to measure a temperature of the circuit board and output a signal; and wherein the driver circuit is configured to reduce the light output in response to the signal from the temperature sensor (see col. 5, lines 7-13).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to modify the lighting device as taught by Huang with the lighting device as taught by Saito to have a temperature sensor mounted on the circuit board and within the housing of the reflector as defined by the concave surface of the reflector and sending sensing signal to the connected driver for controlling the light source because Saito provides the motivation it may be possible to obtain detection results of the temperature sensor, which have a high correlation with the temperature of the light source (see col. 2, lines 15- 17 by Saito), and it may be necessary to accurately detect the temperature of the light source, thereby protecting the light source can be achieved (col. 1, lines 58-65 by Saito).
Regarding claim 19, Huang in view of Saito discloses the lighting fixture of claim 17, wherein the driver circuit is configured to reduce the light output when the signal passes a threshold value (see col. 5, lines 47-61 by Saito).
Regarding claim 20, Huang in view of Saito discloses the lighting fixture of claim 17, wherein the light output is reduced to between approximately 50% and 0% of a maximum output (see col. 5, lines 7-13, the current can be reduced so the light output is reduced correspondingly, which can be reduce to 50% or any desired level).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S Publication No. 20180058676 A1) in view of Saito (U.S Patent No. 10227036), and further in view of Marley (U.S Publication No. 20130114279 A1).
Regarding claim 18, Huang in view of Saito discloses all the limitation of the lighting fixture of claim 11, except for specifying that wherein the temperature sensor includes an NTC thermistor.
Marley, on the other hand, discloses a lamp assembly includes temperature sensor which monitors the temperature in and around the lens structure. Sensor 520 may comprise a Resistive Temperature Detector (RTD), Positive Temperature Coefficient Thermistor (PTC), or any other type of temperature sensor known in the art including variable resistors, thermistors, bimetal circuits, bimetal switches, as well as linear and switch mode current regulators (see paragraph [0056]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to modify the temperature sensor as taught by Huang in view of Saito with the temperature sensor as taught by Marley as any other type of temperature sensor known in the art, and provides the motivation which is well known in the art that various temperature can be used (see paragraph [0056] by Marley).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        08/04/2022